PUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2151


NATIONAL AUDUBON SOCIETY,

                     Plaintiff - Appellant,

              v.

UNITED STATES ARMY CORPS OF ENGINEERS; COLONEL ROBERT J.
CLARK, in his official capacity as District Commander of the Wilmington District;
THE TOWN OF OCEAN ISLE BEACH,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:17-cv-00162-FL)


Argued: December 8, 2020                                        Decided: March 26, 2021


Before GREGORY, Chief Judge, and NIEMEYER, and RICHARDSON, Circuit Judges.


Affirmed by published opinion. Judge Niemeyer wrote the opinion, in which Chief Judge
Gregory and Judge Richardson joined.


ARGUED: Leslie Griffith, SOUTHERN ENVIRONMENTAL LAW CENTER, Chapel
Hill, North Carolina, for Appellant. Eric Allen Grant, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C.; Todd S. Roessler, KILPATRICK TOWNSEND &
STOCKTON LLP, Raleigh, North Carolina, for Appellees. ON BRIEF: Geoffrey Gisler,
Kimberley Hunter, SOUTHERN ENVIRONMENTAL LAW CENTER, Chapel Hill,
North Carolina, for Appellant. Jeffrey Bossert Clark, Assistant Attorney General, Martin
F. McDermott, Claudia Antonacci Hadjigeorgiou, Andrew Coghlan, Sommer H. Engels,
Environment and Natural Resources Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Carl E. Pruitt Jr., Melanie L. Casner, UNITED STATES
ARMY CORPS OF ENGINEERS, Washington, D.C., for Appellee United States Army
Corps of Engineers. Joseph S. Dowdy, Phillip A. Harris, Jr., KILPATRICK TOWNSEND
& STOCKTON LLP, Raleigh, North Carolina, for Appellee Town of Ocean Isle Beach.




                                       2
NIEMEYER, Circuit Judge:

       The U.S. Army Corps of Engineers granted the Town of Ocean Isle Beach, North

Carolina, a permit to construct on its shoreline a “terminal groin” — a jetty extending

seaward perpendicular to the shoreline — to arrest chronic erosion of its beaches. The

Corps supported its action with the issuance of an Environmental Impact Statement and a

Record of Decision.

       The National Audubon Society, an organization dedicated to conserving habitat for

wildlife, commenced this action in the district court, challenging the issuance of the permit

on the ground that numerous analyses conducted by the Corps in both its Environmental

Impact Statement and its Record of Decision were inconsistent with the National

Environmental Policy Act and the Clean Water Act. On cross-motions for summary

judgment, the district court rejected the Audubon Society’s challenges and entered

judgment for the Corps.

       Reviewing the Corps’s action under the most deferential standard provided by the

Administrative Procedure Act (“APA”), we conclude that the Corps adequately examined

the relevant facts and data and provided explanations that rationally connected those facts

and data with the choices that it made. Therefore, we affirm.


                                              I

       Ocean Isle Beach is a barrier island located in Brunswick County, North Carolina,

that is 5.6 miles long and 0.6 miles wide and is oriented in an east-west direction parallel

to the coastline. The island faces the Atlantic Ocean to the south and the Atlantic


                                             3
Intracoastal Waterway to the north, and it is bounded on the east by Shallotte Inlet and on

the west by Tubbs Inlet.

       Over the years, Ocean Isle Beach has suffered chronic erosion, despite the Town’s

continuing efforts at beach renourishment by dumping dredged sand onto the beach and

strategically placing protective sandbags. There are 238 parcels of land at the east end of

the island that are at the greatest risk of loss by erosion, including 45 homes. To date, 5

homes have been lost, as have some 560 feet of streets and related utility lines. Currently,

renourishment is conducted on behalf of the Town under a federal program that dumps an

average of roughly 400,000 cubic yards of sand on its beaches every three years.

       After retaining an engineering firm, the Town applied to the U.S. Army Corps of

Engineers in May 2012 for a permit under the Clean Water Act to construct a terminal

groin at the east end of the island. The proposed groin would be 1,050 feet long with 300

feet landside to anchor it and 750 feet extending seaward from the shoreline. The

expectation was that the groin would trap sand on its west side, thus replenishing the beach

there, and would also “leak” some sand and water to the east side. The proposal submitted

to the Corps also included a plan to dredge the Shallotte Inlet every five years and place

the dredged sand on the west side of the groin to maintain a permanent sand fillet there.

       In addition to considering the Town’s proposal for the terminal groin project, the

Corps evaluated four alternatives:

   • Alternative 1 was a “no action” plan that functioned as the baseline for
     analysis. In this scenario, the United States would continue its efforts of
     dredging Shallotte Inlet to nourish the island’s beaches roughly every three
     years, as it had since 2001. This scenario also forecast that the Town would


                                             4
       continue to use sandbags to slow erosion and that homes might need to be
       relocated to safer parts of the island as erosion continued.

   • Alternative 2 was the “abandon/retreat” plan, under which the federal
     nourishment program would continue but the use of sandbag barricades
     would end. Other emergency actions to slow erosion would, however, be
     taken as needed.

   • Alternative 3 was the “beach fill only” plan that would provide nourishment
     of additional sand dredged from the Shallotte Inlet beyond the quantities
     provided under the federal nourishment program.

   • Alternative 4 combined Alternative 3’s increased beach nourishment with
     targeted dredging to realign the channel in the Shallotte Inlet. Over time,
     repeated dredging in the “borrow area” of the Shallotte Inlet would
     permanently realign the channel to reduce erosion of the island.

The Town’s proposed construction of the terminal groin, as described, was denominated

Alternative 5.

       The Corps evaluated the Town’s proposal and the alternatives under the National

Environmental Policy Act (“NEPA”), 42 U.S.C. § 4321 et seq., and the Clean Water Act

(“CWA”), 33 U.S.C. § 1344, to determine each alternative’s effectiveness, environmental

impacts, and costs.   After a comprehensive, years-long study, involving input from

numerous agencies and comments from the public, the Corps issued a final Environmental

Impact Statement dated April 15, 2016, in which it evaluated the environmental and

economic costs of each alternative. It relied mainly on the output of the “Delft3D model,”

adjusting some of the results to align with historically observed rates of erosion. The

Delft3D model is a sophisticated simulation tool capable of taking into account water and

sediment flows in the context of water level, tides, currents, waves, and wind. The Corps




                                            5
also considered the costs and environmental effects of dredging sand from Shallotte Inlet,

nourishing the beach, and building permanent structures like the groin.

       Some nine months after it published its Environmental Impact Statement — on

February 27, 2017 — the Corps issued its Record of Decision, concluding that Alternative

5 (construction of the terminal groin) was the “least environmentally damaging practicable

alternative.” It found that while Alternatives 3, 4, and 5 were practicable and achieved the

purpose of reducing erosion, Alternative 5 involved the fewest environmental effects of the

three because it would require less beach nourishment than Alternatives 3 or 4.

Accordingly, the Corps signed a CWA permit on February 28, 2017, authorizing the Town

to construct the terminal groin. The permit, however, required that construction of the

groin comply with 56 special conditions, including all of those proposed by both the U.S.

Fish and Wildlife Service and the National Marine Fisheries Service, which were designed

to avoid and mitigate potential adverse consequences to wildlife.

       The National Audubon Society commenced this action against the Corps and the

Town of Ocean Isle Beach, challenging both the Corps’s Environmental Impact Statement

and its Record of Decision. On the parties’ cross-motions for summary judgment, the

district court granted judgment to the Corps and denied the Audubon Society’s motion.

See Nat’l Audubon Soc’y v. U.S. Army Corps of Eng’rs, 420 F. Supp. 3d 409 (E.D.N.C.

2019). The court rejected the Audubon Society’s various challenges to the Corps’s

analyses, concluding, as most relevant to this appeal, that the Corps’s reliance on the

Delft3D model to meaningfully compare alternatives was not arbitrary and capricious. It

noted also that the Corps appropriately adapted the Delft3D model results to reflect

                                             6
historical erosion data and thereby ensure more accurate economic costs. And it concluded

further that the Corps, working within the constraints of available modeling, appropriately

projected environmental effects in both quantitative and qualitative terms. Also relevant

to this appeal, the court rejected the Audubon Society’s claims that the Corps did not

comply with the CWA, finding that the Corps’s evaluation of the terminal groin’s

secondary effects on the environment was reasonable, as was the Corps’s calculation of the

frequency of beach-nourishment events. Finally, the court concluded that the Corps

properly exercised its subject-matter expertise to weigh each alternative’s costs and

benefits, while taking into account the opinions of other agencies, to conclude that the

terminal groin was the least environmentally damaging practicable alternative.

       From the district court’s judgment dated September 25, 2019, the Audubon Society

filed this appeal.


                                                 II

       We review the district court’s summary judgment de novo, applying the same

standard as that court was required to apply. In this case, the district court reviewed the

Corps’s final agency action under the standard of review fixed by the APA, determining

whether the agency’s action was “arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law.” 5 U.S.C. § 706(2)(A).

       An action is arbitrary or capricious if “the agency relied on factors that Congress

has not intended it to consider, entirely failed to consider an important aspect of the

problem, offered an explanation for its decision that runs counter to the evidence before


                                             7
the agency, or is so implausible that it could not be ascribed to a difference in view or the

product of agency expertise.” Hughes River Watershed Conservancy v. Johnson, 165 F.3d

283, 287–88 (4th Cir. 1999) (citing Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto.

Ins. Co., 463 U.S. 29, 43 (1983)). In other words, “so long as the agency provides an

explanation of its decision that includes a rational connection between the facts found

and the choice made, its decision should be sustained.” Am. Whitewater v. Tidwell,

770 F.3d 1108, 1115 (4th Cir. 2014) (cleaned up).

       This standard is “highly deferential, with the presumption in favor of finding the

agency action valid.” Ohio Valley Envtl. Coalition v. Aracoma Coal Co., 556 F.3d 177,

192 (4th Cir. 2009). Moreover, the agency is owed particular deference when exercising

its judgment in resolving factual disputes that “implicate substantial agency expertise” and

that require the agency to “balance often-competing interests.” Am. Whitewater, 770 F.3d

at 1115 (cleaned up). And “[w]hen an agency is called upon to make complex predictions

within its area of special expertise, a reviewing court must be at its most deferential.” Ohio

Valley, 556 F.3d at 205 (emphasis added) (quoting Balt. Gas & Elec. Co. v. Nat. Res. Def.

Council, 462 U.S. 87, 103 (1983)). After all, courts have neither the mandate nor the

technical expertise to “sit as a scientific body, meticulously reviewing all data under a

laboratory microscope.” Nat. Res. Def. Council v. EPA, 16 F.3d 1395, 1401 (4th Cir.

1993); see also Trinity Am. Corp. v. EPA, 150 F.3d 389, 395 (4th Cir. 1998) (noting the

“technological and scientific questions at the outer limits of a court’s competence” (cleaned

up)). Of course, a court should take care under any level of deference to not conduct

judicial review with simply a “rubber stamp.” Ohio Valley, 556 F.3d at 192 (cleaned up).

                                              8
        The agency action that is subject to our review in this case does, indeed, involve

complex predictions within the Corps’s area of special expertise, and therefore our review

of its action is most deferential. See Ohio Valley, 556 F.3d at 205.


                                              III

        In issuing the CWA permit to the Town, the Corps was required by NEPA to first

issue an     Environmental Impact        Statement, analyzing potential environmental

consequences, calculating the economic costs of each alternative, and making the

information available to the public to enable it to play a role in the decisionmaking process.

See 40 C.F.R. §§ 1508.7, 1508.8, 1508.25 (2015); see also Balt. Gas & Elec. Co., 462 U.S.

at 97. And in rendering its Record of Decision under the CWA, it was required to consider

whether there are “practicable alternative[s]” that are consistent with the “overall project

purpose[]” for which a permit is sought. 40 C.F.R. § 230.10(a). If so, the Corps may only

issue the permit for the practicable alternative that is the least environmentally damaging,

taking into account “short-term,” “long-term,” “cumulative,” and “secondary effects,” as

well as “cost[s], existing technology, and logistics in light of the overall project purposes.”

Id.; id. § 230.11.

        The Audubon Society challenges various aspects of the Corps’s analyses in

discharging its responsibilities under both NEPA and the CWA, and we consider each in

turn.




                                              9
                                             A

       The Audubon Society argues first that the Corps did not, in its Environmental

Impact Statement, accurately portray the economic costs and environmental effects of each

alternative because it mixed its sources of data in considering each alternative. While

projections of environmental effects were based on the direct output of the Delft3D model,

projections of economic costs were adjusted based on historical rates of erosion. Under

Alternative 1, for example, the Delft3D model indicated that the erosion of sand was

estimated to be 24,000 cubic yards per year, while the historically observed rate was 91,000

cubic yards per year. The Corps used the first number to calculate environmental effects,

while it used the latter number to calculate economic costs. As a result, the Audubon

Society insists, the Corps effectively projected “two shorelines for each alternative,” using

the less-eroded shoreline to predict environmental effects and the more-eroded shoreline

to estimate economic costs with the consequence that, as it contends, it was “impossible

for the public or the agency to evaluate each alternative as a coherent package of economic

and environmental impacts.”

       But the Corps’s use of differing data was justified and, in any event, immaterial.

The Corps’s approach reflected its judgment about the suitability of the data and the tools

available for making the assessments. The Delft3D model provided an initial baseline for

both types of effects. Yet the Corps was able to calculate more accurate economic costs

based on historical rates of erosion because it had available the necessary data to calculate

the volume of sand that would need to be renourished periodically, the primary cost of each

alternative. By contrast, environmental effects were more dynamic in nature owing to the

                                             10
complexity of coastal waters. This relative lack of certainty led the Corps to qualify that

environmental effects “should be interpreted with caution,” though the data were still

adequate to reveal “trends” and “relative differences.” And because no reliable historical

data for habitat acreage was available, the Corps was unable to make the same adjustment

for environmental effects that it had made for economic costs. Neither NEPA nor the APA

requires that the Corps attempt to extend its predictions beyond the limitations of available

technology.   Thus, the use of these distinct data for distinct purposes was not an

inappropriate judgment.

       What’s more, the use of distinct data was of no consequence to the Corps’s task of

assessing among alternatives the environmental and economic effects. The Corps used the

same data derived from the Delft3D model to measure the environmental effects of each

alternative. Likewise, in determining economic costs, it used the same source of data for

each alternative. So regardless of the data source — the Delft3D model or adjusted

historical statistics — the ranking of the alternatives would remain the same. Even if the

Corps could have adjusted, and chose to adjust, the environmental effects to account for

the higher rates of erosion observed in the historical data, the environmental effects of all

alternatives would likewise increase by the same proportion and produce the same relative

comparison of the alternatives. The Audubon Society’s concern in this regard is thus not

well taken.




                                             11
                                             B

       The Audubon Society argues next that, in the Corps’s Environmental Impact

Statement, the Corps similarly erred by calculating 30 years of economic costs for each

alternative but considering only up to 5 years of data in determining environmental effects.

But, again, the Corps provided a reasonable explanation for doing so, and it consistently

applied its approach to each alternative.

       The Corps modeled each alternative’s quantitative environmental effects for an

initial period of 3 years, and 5 years for Alternative 5, because those periods fell

immediately before each alternative’s second scheduled beach-nourishment event. By

measuring environmental effects at the time before a planned beach nourishment, the Corps

was able to compare “apples to apples,” whereas reporting results at a different uniform

period would have skewed results because one alternative, having just received

nourishment, would have looked deceptively favorable in comparison to another

alternative that had not yet received the scheduled nourishment.

       Moreover, it is simply not accurate to assert that the Environmental Impact

Statement did not analyze environmental effects over the full 30-year period. Rather, the

Corps explained that quantitative data of environmental effects after the initial 3-year

period could only be speculative. See Town of Cave Creek v. FAA, 325 F.3d 320, 331 (D.C.

Cir. 2003) (finding a shortened quantitative model “was perfectly reasonable” given “the

difficulties and uncertainties involved in modeling” over a longer period). Accordingly, it

followed its initial quantitative results with a rigorous qualitative analysis of each

alternative’s likely long-term environmental effects. Such a choice to use qualitative

                                            12
methods over quantitative ones is well within the agency’s discretion so long as it “explains

its reasons for doing so,” as the Corps did here. League of Wilderness Defs.-Blue Mtns.

Biodiversity Project v. U.S. Forest Serv., 689 F.3d 1060, 1076 (9th Cir. 2012); cf. Vill. of

Bensenville v. FAA, 457 F.3d 52, 71 (D.C. Cir. 2006) (upholding an agency’s shorter time

horizon when “predictions any further along would be of questionable reliability”).

       In that qualitative analysis, the Corps expressly acknowledged potential long-term

effects of the terminal groin that the Audubon Society insists the Corps “ignored.” It noted

that the groin was proposed to be “semi-permeable” or “leaky” so that seawater, sand, and

small marine animals might pass through it. The Delft3D model found that the sand would

accrete on the groin’s west side for the first year and deprive sand from the east side, but

“following [that] initial year of adjustment, the shoreline response east of the [groin]

[would] stabilize[]” and begin to accrete sand and regain volume for the betterment of

wildlife habitats.

       In addition to using the Delft3D model for initial quantitative measurements

followed by long-term qualitative predictions, the Corps included in its analysis a series of

minimization and mitigation efforts designed to reduce the adverse environmental effects

with respect to Alternative 5, anticipating those effects over the full 30-year life of the

project. For example, the Town and Corps would be required to monitor the beach habitat

and erosion rates and to take corrective measures as necessary, including modifications to

the groin.

       Finally, the Corps justified using a different set of data — adjusted historical costs

— to compute the economic costs over a 30-year period because those data enabled the

                                             13
Corps to calculate the economic costs in a relatively mechanical manner. But the important

fact remains that the economic costs were computed uniformly for each alternative.

       We conclude that there was nothing unreasonable about the Corps’s approach.


                                              C

       For its final challenge to the Environmental Impact Statement, the Audubon Society

contends that the Corps failed, with respect to Alternative 4, to model beach nourishment

events in tandem with targeted dredging. That failure, the Audubon Society argues, “made

it impossible to meaningfully compare Alternative 4 to the other alternatives.” But the

Corps explained both the purpose and result of its analysis. It modeled Alternative 4 for a

total of 6 years, the first 3 matching Alternative 1’s rate of erosion to establish a baseline

for Alternative 4 and the next 3 years modeling the effects of strategic dredging. That two-

step process permitted the Corps to measure the effect of targeted dredging in isolation

from the effects of other interventions. The component of Alternative 4 that increased

beach nourishment was otherwise observable in the Corps’s analysis of Alternative 3,

which did not include targeted dredging. In this fashion, the Corps was able to compare

Alternative 4 to Alternative 3 for purposes of assessing both alternatives. And in doing so,

it found that Alternative 4’s repeated dredging caused the intended “build-up of material

on the west side of Shallotte Inlet,” which the Corps expected to “continue to result in

positive shoreline impacts along the east end of Ocean Isle Beach.” This was undoubtedly

a reasonable explanation involving distinct components of a complex policy choice, and




                                             14
the Corps was able to compare all alternatives in the same light, ultimately finding

Alternative 5 to be the least environmentally damaging practicable alternative.


                                              D

       With respect to the Record of Decision, the Audubon Society argues first that the

Corps violated the CWA by cutting short its consideration of the “secondary effects” that

each proposed alternative would have on the aquatic ecosystem. 40 C.F.R. § 230.11(h). It

claims that the Corps considered at most a 5-year period for a 30-year project and thereby

failed to comply with the necessary secondary-effects analysis.

       But, as already discussed, because of the scheduled beach nourishment by the

federal program, Alternatives 1, 2, and 3 were modeled for 3-year periods; Alternative 4

was modeled for a 6-year period; and Alternative 5 for a 5-year period. After those periods,

the Corps concluded, any quantitative model would have been too uncertain. Accordingly,

it made the discretionary decision to analyze longer-term environmental effects in its

qualitative analysis. This analysis was just as reasonable under the CWA regulatory

framework as it was under NEPA’s for issuance of an Environmental Impact Statement.


                                              E

       The Audubon Society next argues that in the Record of Decision, the Corps erred in

concluding that Alternative 5 had only negligible environmental effects and would, in some

ways, even improve habitat. It contends that the conclusion is irrational in light of repeated

comments made to the contrary by federal and state environmental agencies. For instance,

the U.S. Fish and Wildlife Service recommended that “the proposed project not be

                                             15
authorized,” citing a terminal groin’s potential effects on sea turtles, piping plovers, red

knots, and seabeach amaranth in the project area. The Audubon Society points to similar

comments submitted by state agencies. In view of these comments, it claims that the Corps

“skipped over its crucial obligations to assess and determine the [environmental] effects of

the terminal groin.”

       This argument, however, focuses on select parts of the record while overlooking

others and thereby fails to address whether the Corps properly found, based on the entire

record, that Alternative 5 was the least environmentally damaging of the practicable

alternatives proposed.

       In its Record of Decision, the Corps drew primarily on the Delft3D model results

and its own qualitative predictions — while also considering public comments and the

biological opinions of the U.S. Fish and Wildlife Service and the National Marine Fisheries

Service — to determine which practicable alternative was the least environmentally

damaging. It found that while all 5 alternatives were “logistically and technologically

practicable,” Alternatives 1 and 2 were not otherwise practicable because they did “not

meet the project purpose and need” of stemming erosion on the island. Alternative 3, it

concluded, would reduce erosion, but at a greater environmental and economic cost than

Alternatives 4 and 5. And as between Alternatives 4 and 5, the Corps concluded that

Alternative 5 was the least environmentally damaging because it would require less

frequent and less total volume of beach nourishment. Frequent dredging and beach

nourishment, it noted, can damage marine habitats, while the less frequent activity under

Alternative 5 would permit those habitats additional time to recover between nourishment

                                            16
events. The Corps also specifically addressed the Audubon Society’s concerns by noting

that the Delft3D model showed that under Alternative 5, the beach east of the groin would

stabilize after the first year and the accretion of sand west of the groin would increase

habitat acreage and improve wildlife, “specifically for birds and sea turtles.”

       We conclude that the Corps’s explanation and reasoning were hardly arbitrary and

capricious, even if they were challenged by the Fish and Wildlife Service, another expert

agency. See Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989) (“When specialists

express conflicting views, an agency must have discretion to rely on the reasonable

opinions of its own qualified experts even if, as an original matter, the court might find

contrary views more persuasive”). Even so, the permit that the Corps issued in this case

included “[a]ll terms and conditions of the U.S. Fish and Wildlife Service’s” biological

opinion, as well as those of the Marine Fisheries Service. Thus, rather than ignoring the

Fish and Wildlife Service, the Corps accommodated the conditions required by it.

       In light of the Corps’s extensive analysis, explanation, and modeling in reaching its

conclusion that Alternative 5 was the least environmentally damaging practicable

alternative, we conclude that the Corps acted reasonably.


                                             F

       Finally, the Audubon Society contends that the Corps, in its Record of Decision,

arbitrarily applied a limit for beach nourishment events such that no beach nourishment

under any alternative could exceed 408,000 cubic yards of sand at one time. According to

the Audubon Society, that limit resulted in a conclusion, when comparing Alternative 4


                                             17
and Alternative 5, that overstated the negative environmental effects of Alternative 4. It

argues that if the Corps had applied a slightly higher nourishment limit, then its analysis of

the relative merits of Alternatives 4 and 5 would have changed, resulting in a different

conclusion as to the least environmentally damaging practicable alternative.

       The Corps explained in its Environmental Impact Statement that the 408,000-cubic-

yard limit provided “an equitable way to compare the impacts and cost of each alternative.”

That limit was not an arbitrary choice but instead represented, as it explained, “the average

volume placed on Ocean Isle Beach every three years to maintain the federal storm damage

reduction project.” Specifically, between 2001 and 2014, the Town and the federal

government nourished the beaches with a total of 1,758,000 cubic yards of sand, averaging

408,000 cubic yards every three years.

       The Audubon Society argues, however, that use of the 408,000-cubic-yards number

was imperfect because, even though the federal nourishment program called for

nourishment events every three years, nourishment in practice was infrequent and uneven.

As a consequence, actual nourishments over the period ranged from 155,000 to 800,000

cubic yards of sand at one time. The Corps, however, explained that this gap between the

applied average and reality resulted from a confluence of funding shortfalls, lack of

coordination between the Town and the federal government, and not least of all, the

hurricanes in the region. Nonetheless, it needed a single average applied consistently

across the alternatives to conduct a fair analysis. In view of this explanation, we conclude

that the Corps’s use of the 408,000-cubic-yard limit was not unreasonable.



                                             18
       Additionally, after reviewing the record, we are persuaded by the Corps’s

explanation that even if the Corps would have changed the average volume for its analysis

to a different number, its conclusions favoring Alternative 5 would not have changed. This

is because the Corps observed that Alternative 4 required not only more frequent

nourishment, a fact resulting from the limit on each nourishment event, but also a

significantly greater quantity of nourishment over the project’s life — 3,168,000 cubic

yards for Alternative 4 and 2,664,000 cubic yards for Alternative 5. This difference in total

nourishment, and the consequent difference in environmental effects, would thus persist

regardless of the nourishment limit applied by the Corps.

       Finally, the record demonstrates that Alternative 4’s beach-nourishment

requirements would be front-loaded in the project’s first five years. Over that period,

Alternative 4 would dredge and relocate 1,152,000 cubic yards of sand from Shallotte Inlet

to Ocean Isle’s beaches, nearly 75% more than Alternative 5 would require during that

same period. The large increase in nourishment in Alternative 4’s early years was

attributable to the fact that repeated dredging from the same “borrow area” in the Shallotte

Inlet was necessary during that time to achieve “the preferred channel alignment.” The

consequence of that realignment was, at least initially, “more cumulative impacts to the

aquatic environment . . . both along the shoreline and at the maintained inlet/borrow site”

for Alternative 4. And there was evidence that this initial damage could prove permanent,

as “the initial 2 year interval associated with Alternative 4 may prevent this habitat from

reforming completely.” Indeed, the Audubon Society’s own public comment with respect

to the Corps’s Environmental Impact Statement recognized the damage that would be

                                             19
caused by nourishment every two years.           By contrast, the longer intervals between

nourishment events under Alternative 5 could provide habitats in both the Shallotte Inlet

and on the beach “more time to recover.” Again, this was a consequence of the basic design

of Alternative 4, not the product of the applied nourishment limit of 408,000 cubic yards

per event.

       Thus, when we take a “holistic view” of the Corps’s process, rather than “flyspeck”

any particular number that the Corps arrived at after a careful and informed analysis, we

conclude that the Corps acted reasonably. Webster v. U.S. Dep’t of Agric., 685 F.3d 411,

421–22 (4th Cir. 2012) (quoting Nat’l Audubon Soc’y v. Dep’t of Navy, 422 F.3d 174,

186 (4th Cir. 2005)).

                                      *      *        *

       In the course of issuing an Environmental Impact Statement and granting a permit

under the CWA, the Corps collected a broad range of data drawn from the facts and

objectives of the project at issue, historical statistics and records, computer analyses, and

opinions of other specialized agencies, and it analyzed those data to make judgments

ultimately based on its own special expertise under the numerous criteria imposed by

NEPA and the CWA. In doing so, it was required to provide “an explanation of its decision

that includes a rational connection between the facts found and the choice made.”

Am. Whitewater, 770 F.3d at 1115 (quoting Ohio Valley, 556 F.3d at 192). Based on the

record in this case, we readily conclude that the Corps provided a reasonable explanation

of its complex decisions that included “a rational connection between the facts found and



                                             20
the choice[s] made.” Id. Recognizing that our review is appropriately deferential, we

affirm the Corps’s actions. See 5 U.S.C. § 706.

      The judgment of the district court is

                                                                        AFFIRMED.




                                              21